Citation Nr: 0628224	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  04-19 965 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from November 1965 to October 
1968 and from May 1974 to May 1978.  The veteran has also 
served in the Army Reserve, it appears, from 1982 to October 
1996.    

This matter is currently before the Board of Veterans' 
Appeals (Board) following an August 2005 Board Remand.  This 
matter was originally on appeal from a September 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  

In May 2005, the veteran testified at a personal hearing by 
video conference before the undersigned Veterans Law Judge.  
The transcript of the hearing is associated with the claims 
file and has been reviewed.  

The record reflects that the RO has separately addressed and 
developed the issue of service connection for arthritis of 
the back, which has neither been procedurally prepared nor 
certified for appellate review.  Nonetheless, the Board notes 
that the issue currently on appeal is service connection for 
a back disorder.  As the two issues are inextricably 
intertwined, the Board will consider the issue of arthritis 
of the back in conjunction with the veteran's claim for a 
back disorder in the present appeal.      


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The competent medical evidence of record does not show 
that a current skin disorder is related to military service.  

3.  The competent medical evidence of record does not show 
that the veteran's current back disorder is related to his 
military service.  

4.  The competent medical evidence of record does not show 
that the veteran's current bilateral hearing loss is related 
to his military service.  


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005).    

2.  A back disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005).    

3.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	August 2005 Board Remand and the VCAA

In August 2005, the Board reopened and remanded the issues of 
service connection for a skin disorder, a back disorder, and 
bilateral hearing loss instructing the RO to complete any 
notification and development required under the VCAA with 
respect to the claims, schedule for the veteran a medical 
examination and nexus opinion regarding his claimed 
disorders, and readjudicate the claims based on review of the 
evidence of record.  The record reflects that the RO 
satisfied its duties under the VCAA as will be explained 
below.  The veteran also underwent medical examination in 
January 2006.  The Board observes that the January 2006 VA 
audiological and spine examination reports include nexus 
opinions regarding the veteran's claimed disorders.  The RO 
considered the additional medical evidence, continued denial 
of the claims, and issued a Supplemental Statement of the 
Case (SSOC) in February 2006.  Based on the foregoing, the 
Board finds that the RO complied with its August 2005 Remand.  
Stegall v. West, 11 Vet. App. 268 (1998).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has fulfilled its duty to notify.  
Although the veteran was not sent proper VCAA notice with 
respect to his claims prior to the September 2002 rating 
decision, the RO subsequently apprised the veteran of the 
information and evidence necessary to substantiate his 
claims, which information and evidence that he was to 
provide, and which information and evidence that VA will 
attempt to obtain on his behalf in August 2005 
correspondence.  Quartuccio, 16 Vet. App. at 187.  The RO 
also advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  In addition, the RO specifically asked the veteran 
to provide VA with any evidence that had not previously been 
considered or information that he may have pertaining to his 
claims.  38 C.F.R. § 3.159 (b)(1) (2005).  The Board further 
finds that any defect with respect to the timing of the 
August 2005 VCAA notice letter is harmless error as the 
veteran's claims were readjudicated in February 2006.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(explaining that where notice was not provided prior to the 
agency of original jurisdiction's (AOJ's) initial 
adjudication, the defect can be remedied by the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ.)  

The Board notes that the veteran was not advised of the 
degree of disability and effective date of the disability 
with respect to his service connection claims prior to the 
September 2002 rating decision.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  As the veteran's claims 
for service connection are being denied for reasons explained 
in greater detail below, no disability rating or effective 
date will be assigned.  Consequently, there can be no 
possibility of any prejudice to the veteran.  Id.  

Furthermore, the RO provided the veteran with a copy of the 
September 2002 rating decision, the April 2004 Statement of 
the Case (SOC), and the Supplemental Statements of the Case 
(SSOC) dated in March 2005 and February 2006, which included 
a discussion of the facts of the claims, the law and 
regulations, notification of the bases of the decisions, and 
a summary of the evidence considered to reach the decisions.  
In April 2006, the veteran's representative wrote that the 
record appeared complete and that they had no additional 
arguments to submit at that time.  He further requested that 
the Board assess the evidence of record and resolve all 
reasonable doubt in the veteran's favor.  Therefore, the 
Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran an audiological and medical examination in January 
2006 as noted above.  The veteran's service medical records, 
service personnel records, VA treatment records dated from 
1987 to 2003, and private treatment records dated from 1996 
to 2003 are also of record.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Accordingly, the Board will 
proceed with appellate review.  


II.	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2005).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and arthritis or 
an organic disease of the nervous system such as 
sensorineural hearing loss becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  
This presumption is rebuttable by affirmative evidence to the 
contrary.  Id.    

In order to establish presumptive service connection for a 
disease associated with exposure to certain herbicide agents, 
the veteran must show the following:  (1) that he served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975; (2) that he 
currently suffers from a disease associated with exposure to 
certain herbicide agents enumerated under § 3.309(e); and (3) 
that the current disease process manifested to a degree of 10 
percent or more within the specified time period prescribed 
in § 3.307(a)(6)(ii).  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2005).  

The record reflects that the veteran served in the Republic 
of Vietnam during the relevant time period and is, 
consequently, presumed to have been exposed to herbicide 
agents.  Nonetheless, none of the documented clinical 
findings associated with the veteran's claimed disorders is 
enumerated as a disease associated with exposure to certain 
herbicide agents enumerated under § 3.309(e).  Therefore, a 
presumption of service connection on that basis is not 
available.  

Where the determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, lay 
persons can provide an eye-witness account of a veteran's 
visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. 
App. 466, 469 (1991) (competent lay evidence concerning 
manifestations of a disease may form the basis for an award 
of service connection where a claimant develops a chronic 
disease within a presumptive period but has no in-service 
diagnosis of such disease).  

The Board observes that the veteran does not have the medical 
expertise necessary to diagnose his claimed disorders or 
offer a competent opinion as to their etiology.  As a result, 
competent medical evidence showing a current disability and a 
causal link to service is required.  

It is also noted that the veteran served as a heavy equipment 
repairman and infantryman during service; however, the 
veteran is not in receipt of any awards or medals indicative 
of combat status and the presumption afforded to combat 
veterans under 38 U.S.C.A. § 1154(b) is not applicable.  

Skin Disorder 

The veteran contends that he developed a chronic skin 
disorder while serving in the Republic of Vietnam and seeks 
entitlement to service-connected compensation benefits.

The medical evidence shows that the veteran first complained 
of a rash on his chest in August 1969, a year after 
termination of his first tour of duty.  The examiner at that 
time diagnosed chronic folliculitis of the lower and central 
chest and upper abdomen.  The service medical records show 
that the veteran also experienced skin problems during his 
second tour of duty.  From March 1975 to May 1977, the 
veteran presented to the clinic at various times with 
complaints of a boil on his chest, a rash in the groin area, 
and a body rash; related diagnoses include a possible cyst, 
recurring boil, and tinea.  Thus, a skin disorder during 
service is shown by the evidence of record. 

The medical evidence of record also shows a current skin 
disorder.  A March 2001 VA skin biopsy revealed mild 
perivascular chronic dermatitis and was negative for 
lymphoma.  The April 2004 VA treatment record references the 
March 2001 biopsy and notes findings of eczematous dermatitis 
and pruritis.  VA dermatologists indicated in April and May 
of 2001 that the veteran was to undergo a repeat biopsy in 
June 2001 to rule out cutaneous T-cell lymphoma (CTCL) and 
pityriasis rubra pilaris (PRP); however, it is noted that 
subsequent VA treatment records continue to reference 
eczematous dermatitis.  The Board further notes that the 
January 2006 VA examiner noted a finding of folliculitis-
cleared-anterior chest wall.

Notwithstanding the foregoing, the medical evidence does not 
additionally support the veteran's contention that there is a 
relationship between any skin problems noted in service and 
his current skin disorder.  Although the veteran has 
repeatedly told medical examiners that his skin problems 
began in service, the January 2006 VA examiner concluded that 
it was less likely as not that the veteran had any cutaneous 
affliction current or past related to his service after 
review of the claims folder and examination of the veteran.  
He noted that there was no evidence of current or recent 
activity of folliculitis in the parasternal area.  He also 
wrote that eczematous dermatitis that the veteran was treated 
for in 2001 was a new development not related to service.  
Moreover, the earliest finding of a skin disorder after 
service is not noted until 1989, approximately 11 years after 
service.

The Board notes that R.R., a private nurse, wrote in January 
2003 correspondence that she had reviewed the veteran's 
service medical records and concluded that there was 
sufficient documentation to validate the veteran's claim for 
a skin disorder.  Although she referenced the veteran's 
current continued treatment for a skin condition, she gave no 
further explanation for her conclusion.  As the January 2006 
examiner has a superior level of medical expertise and 
provided a medical opinion that was adequately explained and 
supported by the medical evidence, the Board affords his 
opinion greater probative value.     

Based on the foregoing, the Board finds that service 
connection for a skin disorder is not warranted.  

Back Disorder

The veteran contends that his current back disorder is 
related to a back injury he sustained when he fell off of a 
tank in service.   

The competent medical evidence of record shows that the 
veteran currently suffers from a back disorder.  Most 
recently, the January 2006 VA examiner noted diagnoses of 
lumbar osteoarthritis and degenerative disc disease.  The 
veteran's medical records dated from 2002 to 2003 also 
include findings of lumbar strain, disc herniation, and 
degenerative joint disease with respect to the veteran's 
back.   

Nevertheless, the medical evidence does not show that the 
veteran's current back disorder is related to his military 
service or that osteoarthritis of the back manifested within 
a year of discharge.  Although the veteran has reported that 
he sought treatment for his back in service and has on 
numerous occasions from 1989 to 2003 told medical examiners 
that he sustained a back injury during service, the service 
medical records are absent of any complaint, finding, or 
treatment of a back injury or disorder.  Indeed, the earliest 
reference of record regarding back problems is documented in 
1989, approximately 11 years after the veteran's separation 
from active service.  Moreover, the January 2006 VA spine 
examiner concluded that it was less likely as not that the 
veteran's current back disorder was related to service 
because the service medical records were negative for any 
treatment or injury of the back and the veteran consistently 
denied past or current back problems on questionnaires during 
service.  

The Board has considered the favorable opinion offered by 
R.R. in January 2003 correspondence but is able to afford it 
little probative value when considering the other medical 
evidence of record.  While R.R. wrote that she had reviewed 
the veteran's service medical records and concluded that 
there was sufficient documentation that the veteran sustained 
a back injury when falling off a tank, the service medical 
records do not confirm an in-service back injury.  R.R. 
further indicated that there was sufficient documentation to 
validate the veteran's claim for a back disorder but gave no 
explanation for her conclusion.  As the January 2006 spine 
examiner has a superior level of medical expertise and 
provided a medical opinion that was adequately explained and 
supported by the medical evidence, the Board finds the 
January 2006 opinion dispositive in this case.     

Based on the foregoing, the Board finds that service 
connection for the veteran's back disorder is not warranted.  

Bilateral Hearing Loss

The veteran contends that his current hearing loss is due to 
exposure to combat noise while serving in the military.

The Board notes that the medical evidence of record shows a 
current diagnosis of bilateral hearing loss.  Most recently, 
the January 2006 VA audiologist found bilateral symmetrical 
sloping mild to moderate sensorineural hearing loss on 
examination.  An October 2002 VA treatment record also shows 
sloping to mild sensorineural hearing loss at 3000 to 8000 Hz 
for both ears.   

Nevertheless, the medical evidence does not show that the 
veteran's current bilateral hearing loss is related to his 
military service or that sensorineural hearing loss 
manifested within a year of discharge.  The service medical 
records are absent of any complaint, finding, or treatment of 
hearing loss.  Indeed, no hearing problems are documented in 
the record until the April 1989 VA examination when the 
veteran reported a history of intermittent decreased hearing 
in the left ear.  Thus, the earliest reference of record 
regarding hearing loss is documented approximately 11 years 
after the veteran's separation from active service.  
Moreover, the January 2006 VA audiologist concluded that it 
was not as likely as not that the veteran's current hearing 
loss was related to service because the service medical 
records showed hearing within normal limits and an 
examination report dated four years after separation from 
service (i.e., the December 1982 Army Reserve enlistment 
examination report) also showed normal threshold responses.  
He alternatively attributed the veteran's current hearing 
loss to noise exposure from hunting and his work as a 
corrections officer after the military.  

The Board notes that R.R. wrote that she had reviewed the 
veteran's service medical records and concluded that the 
veteran has hearing loss due to combat noise exposure.  
Although R.R. indicated that there was sufficient 
documentation to validate the veteran's claim for hearing 
loss, she offered no further explanation for her conclusion.  
Consequently, the Board affords the January 2006 opinion 
greater probative value as the VA audiologist has a superior 
level of medical expertise and adequately explained the basis 
of his conclusion which was supported by the documented 
medical evidence of record.  

Based on the foregoing, the Board finds that service 
connection for bilateral hearing loss is not warranted.  



ORDER

Entitlement to service connection for a skin disorder is 
denied.

Entitlement to service connection for a back disorder is 
denied.

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


